EXAMINER’S AMENDMENT
This action is in response to the amendment filed 4/21/2022.  Claims 1-5, 7-15 and 18-23 are pending.  Claims 1-4, 7-8 and 10-11 have been amended.  Claims 6 and 16-17 have been cancelled.  Claims 21-23 are new.  Claims 1-5, 7-15 and 18-23 are allowed per this Examiner's Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 4/21/2022:  Applicant has amended the specification, and the corresponding objections have been withdrawn.  Applicant has amended the claims, and the objections and corresponding 35 USC § 112 rejections have been withdrawn.
 Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with George Patsarikas (Reg. No. 74,670) on 5/13/2022.
The application has been amended as follows: 
Amend Claim 8 as follows:	8.  The vehicle control system of Claim 7, wherein:	the verification module is configured to:		transmit a software verification request to the fleet vehicle to obtain a current software hash for the fleet vehicle, and		query a designated full node to obtain a current software hash issued for the public address provided in the memory in response to the one or more software hashes in the software version repository not matching the current software hash of the fleet vehicle, and		the software control module is configured to acquire a current authorized software program in response to the current software hash from the designated full node not matching the one or more software hashes stored in the software version repository.
Amend Claim 11 as follows:	11.  A method comprising:	storing, in a memory provided in a vehicle controller, a public address and one or more software hashes associated with the public address, wherein the public address is for a vehicle fleet comprising at least one vehicle, and wherein the memory is configured to store a public key;	receiving a recommended software program to be uploaded by the vehicle controller;	determining whether a contingent software hash indicative of the recommended software program matches a current software hash of the vehicle;	storing the recommended software program in response to the contingent software hash matching the current software hash of the vehicle;[[,]]	receiving, from a communicating vehicle, a public address and a public key; ;	transmitting a software verification request to the fleet vehicle to obtain a current software hash for the fleet vehicle, wherein the software verification request includes [[a]]the current software hash of the vehicle stored in the memory;	querying a vehicle blockchain manager to obtain a current software hash issued for the public address in response to the one or more software hashes stored in the memory not matchinq the current software hash of the fleet vehicle; and	acquiring a current authorized software program in response to the issued current software hash not matching the one or more software hashes stored in the memory.
Amend Claim 12 as follows:	12.  The method of Claim 11 further comprising storing the issued current software hash in the memory in response to the storing of the recommended software program.
Amend Claim 13 as follows:	13.  The method of Claim 11 further comprising inhibiting acquisition of the recommended software program in response to the contingent software hash not matching the current software hash of the vehicle.
Amend Claim 14 as follows:	14.  The method of Claim 11 further comprising querying a vehicle blockchain manager to obtain the current software hash issued for the stored public address, wherein the vehicle blockchain manager generates the public address and issues transactions on a blockchain network using the public address.
Amend Claim 19 as follows:	19.  The method of Claim 18 further comprising transmitting the as the issued current software hash in response to a query from one of the at least one vehicle.
Amend Claim 22 as follows:	22. The method of Claim 21 further comprising:	identifying the contingent software hash of the recommended software program as an unauthorized hash in response to the contingent software hash of the recommended software program not matching the current software hash of the blockchain network 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 21, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a system or method in which at a controller of a vehicle, a software program is received, hashed and compared against a current stored hash of a vehicle, when the compared hashes do not match, a verification is made by comparing the software hash against a current software hash of a blockchain network associated with a public address of the vehicle such that when the current software hash matches the blockchain network hash the software is accepted and installed, in the specific manner and combination as recited in claims 1 and 21.
Regarding claim 11 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method in which a software program is received by a vehicle controller, hashed and compared against a current stored hash of a vehicle, when the compared hashes match the software is accepted and installed, furthermore the vehicle acquires a current hash of a fleet vehicle of the same fleet using a matching public address and public key, and when the fleet vehicle hash does not match a hash on the vehicle, the vehicle queries a blockchain to obtain an issued hash, and obtains a software program when the issued hash does not match the hash of the vehicle as well, in the specific manner and combination as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robison et al. (US 2020/0073657 A1) is related to maintaining blockchain code digests for verification.
Kulchytskyy et al. (US 10,776,286 B1) is related to verification of a firmware has prior to making an update request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492